Citation Nr: 1103752	
Decision Date: 01/31/11    Archive Date: 02/08/11

DOCKET NO.  07-38 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a rating higher than 20 percent for service-
connected spinal stenosis.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1981 to August 1995.  

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from a September 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  The Veteran now resides in Alabama, so the matter is 
now handled by the RO in Montgomery, Alabama.   

The Veteran requested a hearing before the Board.  The requested 
hearing was conducted in November 2010 by the undersigned 
Veterans Law Judge.  A transcript is associated with the claims 
file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Appellant if 
further action is required.


REMAND

The Veteran is seeking entitlement to a rating higher than 20 
percent for service-connected spinal stenosis.  She asserts her 
symptoms are more severe than what is represented by a 20 percent 
rating.

The Board notes that medical records indicate the Veteran suffers 
from neurological symptoms as a result of her service-connected 
spinal stenosis.  The June 2009 VA examiner stated the Veteran 
had lower extremity radiculopathy, left greater than right, mild 
to moderate.  The current rating schedule for spinal disabilities 
allows 


for separate ratings of neurological symptoms.  A remand is 
necessary to afford the Veteran a VA examination to determine the 
severity of her neurological symptoms.

Finally, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court 
held that a claim for a total disability based on individual 
unemployability (TDIU) is part of an increased rating claim when 
such claim is raised by the record.  During her hearing, the 
Veteran reported that she cannot work due to her spine 
disability, and has been unemployed since 2008.  The Board finds 
that the record raises a claim for a TDIU rating.  The Board 
cannot adjudicate this issue in the first instance.

Accordingly, the case is REMANDED for the following actions:

1.  Give the Veteran appropriate VCAA 
notice concerning her claim for a TDIU 
rating.

2.  Obtain all updated treatment records.

3.  Afford the Veteran a VA examination to 
determine the severity of her orthopedic 
and neurological symptoms associated with 
her service-connected spinal stenosis.  
The Veteran's claims folder must be made 
available to and reviewed by the examiner.  
The examination report must include ranges 
of motion, with notations as to the degree 
of motion at which the Veteran experiences 
pain, if any. Consideration must be given 
to additional limitation of 
motion/function due to pain and weakness 
causing additional disability beyond that 
reflected on range of motion measurements. 
Consideration should also be given to 
weakened movement, excess fatigability and 
incoordination.  Any neurologic 
abnormalities that are 


a result of the spinal disability, 
including, but not limited to, bowel or 
bladder impairment, should be identified.  
The examiner should also identify which 
nerves are involved, the severity of 
impairment, and completely describe all 
current symptomatology.  

Ask the examiner to discuss all findings 
in terms of 38 C.F.R. § 4.124a, Diseases 
of the Peripheral Nerves Schedule of 
Ratings.  For each nerve involved, the 
examiner must state whether the 
impairment is mild, moderate, or 
severe.

The pertinent rating criteria must be 
provided to the examiner.  All indicated 
tests and studies should be accomplished, 
and all clinical findings should be 
reported in detail.  

4.  Schedule the Veteran for a Social and 
Industrial Survey.  The Veteran's claims 
folder must be made available to and 
reviewed by the examiner.  Following the 
examination, the examiner should address 
the following:

a)  Describe all symptoms caused by the 
service-connected spine disability, as 
well as the severity of each symptom.

b)  List any side effects the Veteran has 
from the medication taken for her service-
connected disability, and identify all 
side effects that affect her ability to 
obtain and/or retain a substantially 
gainful occupation.

c)  The examiner should opine as to 
whether the Veteran's service-connected 
disability, without consideration of her 
nonservice-connected disabilities, renders 
her unable to secure or follow a 
substantially gainful occupation. 

d)  Finally, if the Veteran's service-
connected disability does not render her 
unemployable, the examiner should suggest 
the type or types of employment in which 
the Veteran would be capable of engaging 
in with her current service-connected 
disability, considering her current skill 
set and educational background.

5.  The Veteran is hereby notified that it 
is her responsibility to report for the 
examinations scheduled in connection with 
this REMAND and to cooperate in the 
development of her case.  

6.  After all of the above actions have 
been completed and the Veteran has been 
given adequate time to respond, 
readjudicate her claim.  If the claim 
remain denied, issue to the Veteran a 
supplemental statement of the case, and 
afford the appropriate period of time 
within which to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate outcome 
of this case.  The Veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

